 1   U.S. SECURITIES AND EXCHANGE COMMISSION
     David W. Baddley, Fla Bar 0148393, Ill Bar 6282466
 2   950 East Paces Ferry Road, NE, Suite 900
     Atlanta, GA 30326-1382
 3   Telephone:    404.842.7625
     Facsimile:    404.842.7633
 4   Email:        Baddleyd@sec.gov
 5   Counsel for U.S. Securities and Exchange Commission
 6
                                 UNITED STATES BANKRUPTCY COURT
 7
                                 NORTHERN DISTRICT OF CALIFORNIA
 8
                                        SAN FRANCISCO DIVISION
 9
10                                                |
                                                           Case No. 20-30604 (HLB)
11                                                |
                                                  |        (Jointly Administered with Case No. 20-
                                                  |        30579)
12
                                                  |
13   In re                                        |        Chapter 11
                                                  |
14   PROFESSIONAL FINANCIAL INVESTORS, |                   Hon. Hannah L. Blumenstiel
     INC., a California corporation; PROFESSIONAL |
15   INVESTORS SECURITY FUND, INC., a             |        REQUEST BY U.S. SECURITIES AND
     California corporation,                      |        EXCHANGE COMMISSION TO TAKE
16                                                |        JUDICIAL NOTICE OF CERTAIN
            Debtors.                                       COURT FILINGS IN SUPPORT OF
                                                  |        OMNIBUS RESPONSE OBJECTING TO
17
                                                  |        PROPOSED HOURLY RATES FOR
18                                                |        CERTAIN PROFESSIONALS TO BE
                                                  |        PAID BY THE DEBTORS’ ESTATES
19                                                |
                                                  |        Hearing: Oct 1, 2020 at 11:00 a.m. (PT)
20                                                |        Place: Telephonic/Video Appearances Only
                                                  |
21

22          The U.S. Securities and Exchange Commission (the “SEC”), pursuant to Rule 201 of the
23   Federal Rules of Evidence, requests this Court to take judicial notice of the following entries on the
24   court dockets of the following district court and bankruptcy court cases, all of which are publicly
25   available through the PACER systems for the applicable judicial districts, in support of the Omnibus
26   Response by the U.S. Securities and Exchange Commission Objecting to Proposed Hourly Rates for
27   Certain Professionals to be Paid by the Debtors’ Estates:
28

                                                                              Case No. 20-30604 (HLB)
 Case: 20-30604       Doc# 137      Filed: 09/21/20     Entered: 09/21/20 11:53:49 Page 1 of
                                                 2                 REQUEST FOR JUDICIAL NOTICE
 1

 2
                    Case                  Court and Case No.           Docket Entry Nos.
 3        SEC v. 1 Global         United States District Court                 1
          Capital, LLC et al.     Southern District of Florida,
 4                                Case No. 0:18-cv-61991-BB
          SEC v. Bivona et al.    United States District Court           1, 431 and 469
 5                                Northern District of California,
 6                                Case No. 3:16-cv-1386
          SEC v. Quiros, et al.   United States District Court        1, 7, 13, 591, and 592
 7                                Southern District of Florida,
                                  Case No. 16-cv-21301-GAYLES
 8        SEC v. Kinetic          United States District Court             1, 3, and 34
          Investment Group, LLC Middle District of Florida,
 9
          et al.                  Case No. 8:20-cv-00394
10        In re 1 Global Capital, United States Bankruptcy Court          81 and 2235
          LLC et al.              Southern District of Florida
11                                Case No. 18-19121
12   Dated: September 21, 2020

13                                         Respectfully Submitted,

14

15                                        /s/ David W. Baddley

16                                        David W. Baddley
                                          Fla Bar No. 0148393
17                                        Ill Bar No. 6282466
                                          Telephone: (404) 842-7625
18                                        baddleyd@sec.gov
19
                                          Counsel for:
20
21                                        U.S. SECURITIES AND EXCHANGE COMMISSION
                                          Atlanta Regional Office
22                                        950 East Paces Ferry Road, N.E.
                                          Suite 900
23                                        Atlanta, GA 30326-1382
                                          Telephone: (404) 842-762
24

25

26

27

28

                                                                         Case No. 20-30604 (HLB)
 Case: 20-30604     Doc# 137     Filed: 09/21/20   Entered: 09/21/20 11:53:49 Page 2 of
                                              2               REQUEST FOR JUDICIAL NOTICE
